Title: From George Washington to John Lloyd and Hugh Rutledge, 28 May 1784
From: Washington, George
To: Lloyd, John,Rutledge, Hugh



Gentn
Mount Vernon (Virga) 28th May 84

It was not until the 24th Instt (after my return from Philadelphia)

that I had the honor to receive your Joint favor of the 10th of Feby.
If the happiness I feel from the restoration of Peace, after a long and arduous struggle for the rights & liberties of our Country, sweetened by the enjoymt of domestic life, could be much encreased by any additional circumstance, it certainly would be so by the polite & flattering terms in which you, Gentn, have been pleased to mention my past endeavours, to effect the former.
I pray you, Gentlemen, to present the enclosed to the Honble the Senate & representatives of the Ho. of Assembly of the State of So. Carolina, and to be assured, that with the greatest respect & consideration I have the honor to be Gentn
